DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been considered below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-12, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0196206 to Savian et al. (“Savian”).
Regarding claim 1, Savian discloses an aircraft comprising: a fuselage (¶ [0003], FIGS. 2, 26, 27); a lavatory monument (10) removably mounted inside the fuselage (¶¶ [0102]-[0104]; FIGS. 2, 24B), wherein the lavatory monument further comprises: an outboard wall (130) removably connected to an inside surface of the fuselage (¶ [0103]; FIGS. 2, 24B); a shell wall (26) removably connected to the outboard wall and extending radially inwardly relative to the fuselage (FIGS. 2, 24A-24C; ¶¶ [0103]); a floor panel (81) connected to and between the outboard wall and the shell wall (FIGS 24A-24C); a toilet (12) connected to the floor panel (FIG. 24C); and a plurality of lavatory fixtures (42, 46, 84) individually removably attached to at least one of: the outboard wall, the shell wall, the floor panel, or the toilet (¶¶ [0102]-[0104]; FIGS. 12, 24A-24C), wherein each of the plurality of lavatory fixtures is configured to be individually removable (¶ [0102]), and wherein common interface points (97b) on each of the plurality of 
Regarding claim 3, Savian discloses wherein one of the plurality of lavatory fixtures comprises a toilet shroud (106, which is part of 84) removably attached to the toilet (12), the toilet shroud also connected to the outboard wall (FIGS. 12, 23B, 24A-24C; ¶¶ [0084], [0086], [0102]-[0103]).
Regarding claim 4, Savian discloses an aft wall (31 and 130, or 30) removably attached to the outboard wall opposite the shell wall and extending radially inwardly relative to the fuselage (FIGS. 2, 24C); and a plurality of non-lavatory fixtures (53) connected (indirectly) to a second side of the aft wall (FIG. 14), wherein a first side of the aft wall faces an interior of the lavatory monument (FIG. 14; ¶ [0092]).
Regarding claim 5, Savian discloses wherein the plurality of non-lavatory fixtures comprises one or more of the group consisting of: a computer, a display, a cabinet, a drawer, a lock-box, and an instrument panel (¶ [0092], disclosing a cabinet (53)).
Regarding claim 6, Savian discloses wherein the plurality of lavatory fixtures comprises two or more objects selected from the group consisting of: a sink, a faucet, a cabinet, an alcove panel shaped to present an alcove inside the lavatory monument, a toilet paper holder, a drawer, a liquid hose line, a soap dispenser, a soap holder, a towel dispenser, a towel holder, a drawer, a backsplash, a waste receptacle, a counter top, a light strip, a light bulb, a lightable sign, a mirror, a display device, a speaker, a crew signal button, a switch, a panel, a cup holder, an airsick bag dispenser, a tissue dispenser, a sanitary napkin dispenser, a cologne rack, and a shelf (¶¶ [0081], [0082], disclosing a sink (42) and a mirror (46)).
Regarding claim 7, Savian discloses wherein the lavatory monument further comprises: a door (40) connected to the shell wall (FIG. 11A).
Regarding claim 8, Savian discloses wherein the door further comprises one of a folding door and a slab door (¶ [0085]).
Regarding claim 10, Savian discloses wherein the lavatory monument further comprises: a floor pan (90) removably connected to the floor panel of the lavatory monument in front of the toilet (FIG. 10).
Regarding claim 11, Savian discloses wherein one or more of the plurality of lavatory fixtures comprises a plurality of sub-assemblies that are removably connected to a given lavatory fixture such that removal and replacement of one of the plurality of sub-assemblies does not require removal of any other of the plurality of sub-assemblies (¶ [0086]).  
Regarding claim 12, Savian discloses wherein the aircraft further comprises: an electrical wiring system, wherein each of the plurality of lavatory fixtures that require electricity is removably connected to the electrical wiring system (¶ [0101]).
Regarding claim 15, Savian discloses wherein the plurality of lavatory fixtures comprises a faucet, a fluid line, a sink, a drain, and a backsplash (¶ [0075]), wherein the faucet is removably connected to the fluid line, the fluid line is removably connected to the backsplash, the sink is removably connected to the shell wall, and the drain is removably connected to the sink (¶¶ [0075], [0081], [0086], [0101]).
Regarding claim 19, Savian discloses method of replacing a lavatory fixture in a lavatory monument of an aircraft while retaining the lavatory monument in place, (¶[0102]) the method implemented in an aircraft comprising: a fuselage (¶ [0003], FIGS. 2, 26, 27); a lavatory monument (10) removably mounted inside the fuselage (¶¶ [0102]-[0104]; FIGS. 2, 24B), .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Savian as applied to claim 1 above, in view of U.S. Publication No. 2019/0185128 to Pangalila (“Pangalila”).
Regarding claim 2, Savian teaches each and every element of claim 1 as discussed above, but it does not explicitly teach a ballistic intrusion barrier connected to the outboard wall adjacent the ballistic intrusion barrier and extending radially inwardly relative to the fuselage.
Pangalila teaches an aircraft, comprising a ballistic intrusion barrier connected to the outboard wall adjacent the ballistic intrusion barrier and extending radially inwardly relative to the fuselage (¶ [0034], FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Savian by further including the ballistic intrusion barrier, as taught by Pangalila, in order to improve security on the aircraft.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Savian as applied to claim 7 above, in view of U.S. Patent No. 10,829,955 to Hawle et al. (“Hawle”)
Regarding claim 9, Savian teaches each and every element of claim 7 as discussed above, but it does not explicitly teach wherein the door further comprises a lock which, when actuated, activates all of: locking the door, activating a no-vacancy sign displayed outside the door, and a lighting scenery scheme.
Hawle teaches an aircraft wherein the door further comprises a lock which, when actuated, activates all of: locking the door, activating a no-vacancy sign displayed outside the door, and a lighting scenery scheme (Col. 5, lines 24-39).
.
Claims 13, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Savian as applied to claims 12, 1, and 19 above, in view of U.S. Patent No. 8,720,827 to Boren (“Boren”).
Regarding claim 13, Savian teaches each and every element of claim 12 as discussed above, but it does not explicitly teach a computer, wherein the lavatory monument is removably connectable to the computer and the computer is configured to control one or both of: electrical fixtures or display fixtures in the lavatory monument.
Boren teaches an aircraft comprising a computer, and the computer is configured to control one or both of: electrical fixtures or display fixtures in the lavatory monument (Col. 6, lines 21-42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Savian by further including the computer, as taught by Boren, in order to allow the pilot or flight crew to control the lavatory door. 
Boren teaches the computer can be located remotely from the lavatory monument, such as located in the cockpit (Col. 6, lines 39-42), and Savian teaches the lavatory monument is removably connectable to the cockpit (¶ [0102], FIG. 26). Thus, the combination of Savian and Boren teaches wherein the lavatory monument is removably connectable to the computer.
Regarding claim 17, Savian teaches each and every feature of claim 1 as discussed above, and Savian teaches an upper subcomponent (86), an inboard wall sub-component (48), a toilet subcomponent (106), a lower cabinet and backsplash subcomponent (41), a system panel and ceiling subcomponent (33), and an aft wall subcomponent (114).
Savian does not explicitly teach a control module connectable to an aircraft electrical umbilical. 
Boren teaches an aircraft, comprising a control module connectable to an aircraft electrical umbilical (Col. 6, lines 21-42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Savian by further including the control module, as taught by Boren, in order to allow the pilot or flight crew to control the lavatory door.
Boren teaches the control module can be located remotely from the lavatory monument, such as located in the cockpit (Col. 6, lines 39-42). Savian teaches each of the above described subcomponents are part of the lavatory monument and are removable connected to the cockpit (¶¶ [0081], [0101], [0102], FIGS 23-24C, 26). Thus, the combination of Savian and Boren teaches wherein the control module is removably connected to all of the above described subcomponents. 
Regarding claim 18, the combination of Savian and Boren teaches the aircraft electrical umbilical is also removably connectable to the aft wall sub-component and the systems panel and ceiling sub-component (¶¶ [0101], [0102]).
Regarding claim 20, Savian teaches each and every feature of claim 19 as discussed above, and Savian teaches an upper subcomponent (86), an inboard wall sub-component (48), a 
Savian does not explicitly teach a control module connectable to an aircraft electrical umbilical. 
Boren teaches an aircraft, comprising a control module connectable to an aircraft electrical umbilical (Col. 6, lines 21-42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Savian by further including the control module, as taught by Boren, in order to allow the pilot or flight crew to control the lavatory door.
Boren teaches the control module can be located remotely from the lavatory monument, such as located in the cockpit (Col. 6, lines 39-42). Savian teaches each of the above described subcomponents are part of the lavatory monument and are removable connected to the cockpit (¶¶ [0081], [0101], [0102], FIGS 23-24C, 26). Thus, the combination of Savian and Boren teaches wherein the control module is removably connected to all of the above described subcomponents; and wherein the method further comprises removing the lavatory fixture while retaining the control module and all sub-components (see Savian at ¶¶ [0101]-[0103]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Savian as applied to claim 1 above, in view of U.S. Patent No. 9,809,312 to Reiss et al. (“Reiss”).
Regarding claim 14, Savian teaches each and every element of claim 1 as discussed above, and Savian teaches the lavatory monument is removably connectable to various aircraft systems, “e.g., for hooking up water, electricity, plumbing and the like” (¶ [0101]). Savian does not explicitly teach an air duct system, wherein the lavatory monument has an air duct that is removably connectable to the air duct system.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Savian by further including the air duct system, as taught by Reiss, in order to control air flow in the lavatory.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Savian as applied to claim 1 above, in view of U.S. Patent No. 10,357,584 to Hatta et al. (“Hatta”). 
Regarding claim 16, Savian teaches each and every feature of claim 1 as discussed above, and it teaches lighting removably disposed on a counter (¶¶ [0081], [0082], [0086]). 
Savian does not explicitly teach the lighting is disposed underneath the counter at about foot level. 
Hatta teaches an aircraft, wherein lighting is disposed underneath a counter at about foot level (FIGS. 1B, 4B; Col. 3, lines 44-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Savian such that the lighting is disposed underneath the counter at about foot level, as taught by Hatta, in order to improve the lighting within the lavatory. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each prior art reference made of record have many of the elements in the applicant’s disclosure and claim 1. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642